Citation Nr: 1822558	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for lumbosacral spondylosis.

2. Entitlement to a rating in excess of 40 percent prior to December 12, 2016, and in excess of 60 percent thereafter, for postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer.

3. Entitlement to an initial compensable rating prior to December 12, 2016, in excess of 10 percent from December 12, 2017 to October 30, 2017, and in excess of 20 percent as of October 31, 2017, for abdominal scar associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer.




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In September 2017, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain updated VA medical records.  The AOJ was further instructed to obtain an addendum medical opinion for the service connection claim on appeal and new VA examinations that addressed the current nature and severity of the increased rating issues on appeal.  The Board notes that updated VA medical records have been obtained and associated with the claims file.  Additionally, the requested VA medical opinions were obtained and have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, a December 2017 rating decision granted entitlement to a TDIU.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  Additionally, the December 2017 rating decision granted an increased rating for hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer of 60 percent effective December 12, 2016.  The December 2017 rating decision further granted an increased rating for abdominal surgical scar of 10 percent effective December 12, 2016, and 20 percent as of October 31, 2017.  As these ratings do not represent the maximum allowable during the appeal period, those issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. A December 2017 rating decision granted entitlement to a TDIU and increased the ratings for hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer and abdominal surgical scar.  A December 2017 Supplemental Statement of the Case (SSOC) continued the denial of service connection for lumbosacral spondylosis.

2. In a December 2017 letter, the Veteran stated that he did not wish to continue his appeal.  In a January 2018 letter, the Veteran was notified that his appeal had been returned to the Board.  The Veteran submitted another letter in February 2018 stating he already wrote the Board, that he received his "back pay" and "agreed."


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for lumbosacral spondylosis have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal of the issue of entitlement to a rating in excess of 40 percent prior to December 12, 2016, and in excess of 60 percent thereafter, for postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer, have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial compensable rating prior to December 12, 2016, in excess of 10 percent disabling from December 12, 2017 to October 30, 2017, and in excess of 20 percent as of October 31, 2017, for abdominal scar associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer, have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdraw of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204(b)(1) (2017).  

A December 2017 rating decision granted entitlement to a TDIU and increased ratings for hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer and abdominal surgical scar.  In addition, in December 2017 the Veteran's service connection claim for lumbosacral spondylosis was readjudicated in a SSOC which continued denial of that claim.  Thereafter, in a December 2017 letter the Veteran stated that he did not wish to continue his appeal.  The letter included the Veteran's name and VA file number.  Additionally, following receipt of a January 2018 letter notifying the Veteran that his appeal had been returned to the Board he submitted another letter in February 2018 stating he already written the Board, that he received his "back pay" and "agreed."  The letter also included the Veteran's name and VA file number. 

The December 2017 letter indicating the Veteran's wish to withdraw his appeal in connection with the February 2018 letter further indicating the Veteran agreed with the prior adjudication satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2017).  As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for lumbosacral spondylosis as well as the increased rating claims for postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer and abdominal scars, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.  Accordingly, the issues on appeal are dismissed. 




















(Continued on the next page)
ORDER

The appeal concerning the issue of entitlement to service connection for lumbosacral spondylosis is dismissed.

The appeal concerning the issue of entitlement to a rating in excess of 40 percent prior to December 12, 2016, and in excess of 60 percent thereafter, for postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer, is dismissed.

The appeal concerning the issue of entitlement to an initial compensable rating prior to December 12, 2016, in excess of 10 percent disabling from December 12, 2017 to October 30, 2017, and in excess of 20 percent as of October 31, 2017, for abdominal scar associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer, is dismissed.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


